Citation Nr: 1143357	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  05-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for major depressive disorder.  

3.  Entitlement to service connection for glaucoma.  

4.  Entitlement to a disability evaluation in excess of 60 percent for the residuals of a partial interior L4 laminectomy with removal of a left L4-5 osteophyte and L5 limited discectomy.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to May 1970 and from March 1992 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, a December 2007 rating decision from the RO in Cleveland, Ohio, and a February 2010 rating decision from the RO in Montgomery, Alabama.  


FINDINGS OF FACT

1.  VA received notification from the Veteran in September 2011 indicating that he wished to withdraw his claim of entitlement to service connection for PTSD.  The Board received this notification prior to the promulgation of a decision.

2.  VA received notification from the Veteran in September 2011 indicating that he wished to withdraw his claim of entitlement to service connection for major depressive disorder.  The Board received this notification prior to the promulgation of a decision.

3.  VA received notification from the Veteran in September 2011 indicating that he wished to withdraw his claim of entitlement to service connection for glaucoma.  The Board received this notification prior to the promulgation of a decision.

4.  VA received notification from the Veteran in September 2011 indicating that he wished to withdraw his claim of entitlement to a disability evaluation in excess of 60 percent for a low back disability.  The Board received this notification prior to the promulgation of a decision.

5.  VA received notification from the Veteran in September 2011 indicating that he wished to withdraw his claim of entitlement to a disability evaluation in excess of 10 percent for a right knee disability.  The Board received this notification prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a disability evaluation in excess of 60 percent for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a disability evaluation in excess of 10 percent for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran perfected an appeal from a January 2004 rating decision that assigned a 10 percent disability evaluation to his right knee disability, effective as of December 19, 2002, and continued his previously assigned disability evaluation of 60 percent for his low back disability.  He also perfected an appeal from a December 2007 rating decision that denied his claim of entitlement to service connection for major depressive disorder and declined to reopen his claim of entitlement to service connection for PTSD.  Finally, he perfected an appeal from a February 2010 rating decision that denied entitlement to service connection for glaucoma.  

VA subsequently received a signed statement from the Veteran in October 2011 indicating his desire to withdraw the claims currently on appeal.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b).  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review these issues on appeal and they are dismissed.  38 U.S.C.A. § 7105(d)(5).  


ORDER

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD is dismissed.  

The claim of entitlement to service connection for major depressive disorder is dismissed.  

The claim of entitlement to service connection for glaucoma is dismissed.  

The claim of entitlement to a disability evaluation in excess of 60 percent for the residuals of a partial interior L4 laminectomy with removal of a left L4-5 osteophyte and L5 limited discectomy is dismissed.  

The claim of entitlement to a disability evaluation in excess of 10 percent for a right knee injury is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


